Jordan, Justice.
On the prior appearance of this case in this court, the record showed that the trial judge had reduced the jury verdict of alimony to the wife from $1,000 to $750 per month and then denied the motion for new trial based on excessiveness. We held that the trial judge could not substitute his individual view as to the amount of alimony for that of the jury and reversed with direction that the trial court enter a judgment either granting or denying the motion for new trial. McDonald v. McDonald, 229 Ga. 702 (194 SE2d 429). Pursuant to said direction, the trial court entered an order approving the jury verdict and denying the motion for new trial, from which this appeal lies. Held:
We affirm. The only issue now is whether the award of $1,000 per month alimony to the wife is excessive, requiring a reversal of the judgment of the trial court. It is well settled that this court will not disturb a verdict on the ground of excessiveness where the reasonableness of such award is supported by the evidence. This was a lengthy trial resulting in a voluminous record, largely dealing with the income, assets and financial needs of the parties. The record shows that the defendant is a physician and a partner with his father in a urology clinic; that his income in 1969 was approximately $42,000 and the first 9 months in 1970 at the rate of $39,000 per year, plus some fringe benefits. Total jury award for alimony, child support for 3 children, house payments, etc., amounted to some $23,000. A thorough examination of the record shows ample evidence to support the reasonableness of the *675jury’s verdict.
Argued May 15, 1973
Decided May 31, 1973
Rehearing denied June 21, 1973.
George G. Finch, Ingram, Flournoy, Downey & Cleveland, Conley Ingram, for appellant.
Jack P. Turner, for appellee.

Judgment affirmed.


All the Justices concur.